Citation Nr: 0511817	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 20 percent rating for gunshot 
wound, muscle group VI, left arm, moderate.

2.  Entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 10 percent rating for 
amputation, terminal interphalangeal joint, right ring finger 
and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound.

3.  Entitlement to an effective date earlier than August 24, 
2000, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1969.  He was awarded a Purple Heart, Silver Star, 
and Combat Action Ribbon.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that assigned an effective date of August 24, 
2000, for a 20 percent rating for gunshot wound, muscle group 
VI, left arm, moderate; for a 10 percent rating for 
amputation, terminal interphalangeal joint, right ring finger 
and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound; and for service connection for 
bilateral tinnitus.

In May 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

The issues of entitlement to an effective date earlier than 
August 24, 2000, for the assignment of a 20 percent rating 
for gunshot wound, muscle group VI, left arm, moderate, and 
entitlement to an effective date earlier than August 24, 
2000, for the assignment of a 10 percent rating for 
amputation, terminal interphalangeal joint, right ring finger 
and limitation of extension to 10 degrees distal 
interphalangeal joint, right middle finger, residuals of 
shell fragment wound, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran separated from service on December 15, 1969.

2.  On December 29, 1969, the veteran submitted a formal 
claim for service connection for ear damage.

3.  At the time of the December 1969 claim, the evidence was 
sufficient to support a grant of service connection for 
tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of December 16, 1969, for 
service connection for bilateral tinnitus have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  As this claim is being decided favorably to the 
veteran, the Board need not discuss whether VA has satisfied 
its duties under the VCAA.  Any defect in this regard would 
constitute harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  

Service medical records revealed that on February 1, 1968, 
the veteran had three separate encounters with the enemy in 
which he sustained a rupture of the left ear drum.  It was 
noted that mortar blasts left him with tinnitus, hearing loss 
and draining perforation in the left tympanic membrane.  He 
was diagnosed as having a rupture, left ear drum; and 
neurosensory hearing loss, left ear.  The veteran's 
separation examination dated in November 1969 indicated that 
he had tinnitus since exposure to mortars in 1968.  

Following his separation from service, the veteran filed a 
formal claim for service connection for "ear damage" on 
December 29, 1969.  

In February 1970, the veteran was afforded a VA examination.  
At that time, he reported constant ear ringing with mild 
hearing impairment.  Hearing evaluation showed that during 
service he had noise exposure in 1968 and was diagnosed as 
having persistent tinnitus and reduced hearing in his left 
ear. 

In a March 1970 rating decision, the RO granted entitlement 
to service connection for perforation, left eardrum, healed; 
and hearing loss, high frequency, left ear.  

In a statement received at the RO on August 24, 2000, the 
veteran stated that he had "10,000 crickets in his head."

In January 2001, the veteran was afforded a VA examination.  
Pertinent diagnoses included bilateral constant tinnitus 
since February 1968 and bilateral high frequency 
sensorineural hearing loss.

In a June 2001 rating decision, the RO granted service 
connection for bilateral tinnitus with an effective date of 
August 24, 2000.  The veteran subsequently filed a notice of 
disagreement on July 2001 disputing the effective date 
assigned for service connection for bilateral tinnitus.  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2004).  

The veteran separated from service on December 15, 1969.  His 
application for service connection for "ear damage" was 
received on December 29, 1969.   The February 1970 VA 
examination noted that the veteran had persistent tinnitus in 
his left ear.  However, in the March 1970 rating decision the 
RO did not address the issue of service connection for 
tinnitus.  The January 2001 VA examination diagnosed the 
veteran as having bilateral constant tinnitus since February 
1968.  In June 2001, the RO granted service connection for 
bilateral tinnitus with an effective date of August 24, 2000.  

The Board finds that the general claim for ear damage 
pertained to all disabilities relating to the ear, which 
included tinnitus, as shown in the service medical records 
and VA examination report in 1970.  Therefore, the claim for 
service connection for tinnitus has been pending since 
December 1969.  The record shows that the veteran was 
diagnosed as having tinnitus during service as a result of 
noise exposure.  At the time of the December 1969 claim, the 
evidence was sufficient to support a grant of service 
connection for tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  According to 38 C.F.R. 
§ 3.400(b)(ii)(B)(2), the effective date of service 
connection should be the day following the veteran's 
separation from active service, as this was an award of 
direct service connection and his claim was submitted within 
one year of his separation.  Therefore, the effective date 
for service connection for bilateral tinnitus is changed to 
December 16, 1969.




ORDER

Entitlement to an effective date of December 16, 1969 for the 
grant of service connection for bilateral tinnitus is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice 
concerning his claim for an earlier effective date for 
increased ratings.  The record contains a development letter 
from the RO to the veteran dated in March 2001, but this 
document addressed only the issue of service connection.

The veteran's representative also stated in March 2005 that 
it was highly probable that the veteran received treatment 
for his service-connected disabilities within the year prior 
to filing his claim in August 2000.  On remand, the veteran 
should be requested to identify any such records and the RO 
should make arrangements to obtain them.

Finally, in requesting entitlement to an earlier effective 
date, the veteran has stated that in the past his service-
connected disabilities were not "correctly evaluated."  He 
appears to be raising a claim of clear and unmistakable error 
(CUE) in a March 1970 rating decision.  This claim is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date.  Therefore, the Board may not 
properly review the veteran's claim for an earlier effective 
date until the RO adjudicates the veteran's claim of CUE.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 

Accordingly, the claims are REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for entitlement to an effective 
date earlier than August 24, 2000, for the 
assignment of a 20 percent rating for 
gunshot wound, muscle group VI, left arm, 
moderate, and entitlement to an effective 
date earlier than August 24, 2000, for the 
assignment of a 10 percent rating for 
amputation, terminal interphalangeal 
joint, right ring finger and limitation of 
extension to 10 degrees distal 
interphalangeal joint, right middle 
finger, residuals of shell fragment wound; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all 
medical care providers that treated him 
for his service-connected gunshot wound, 
muscle group VI, left arm, moderate, and 
amputation, terminal interphalangeal 
joint, right ring finger and limitation of 
extension to 10 degrees distal 
interphalangeal joint, right middle 
finger, residuals of shell fragment wound, 
from August 1999 to August 2000.  Make 
arrangements to obtain any records 
identified by the veteran.  

3.  Adjudicate the issue of whether there 
was clear and unmistakable error in the 
rating decision dated March 17, 1970, that 
assigned a 10 percent rating for a gunshot 
wound, muscle group VI, left arm, 
moderate, and a noncompensable rating for 
amputation, terminal interphalangeal 
joint, right ring finger and limitation of 
extension to 10 degrees distal 
interphalangeal joint, right middle 
finger, residuals of shell fragment wound.  
The veteran and his representative should 
be notified of this decision and of his 
appellate rights.  The veteran and his 
representative are hereby notified that 
the Board does not have jurisdiction to 
review an issue unless VA receives a 
timely notice of disagreement and 
substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002).

4.  Readjudicate the earlier effective 
date claims on appeal, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


